DETAILED ACTION
This office action is responsive to amendment filed on April 22nd, 2022.
Claims 1~30 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
The prior art of record (see 892 form) does not teach nor suggest “A method and system of cloud network reachability analysis” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of receiving, at data processing hardware, a reachability query requesting a reachability status of a target through a network, the reachability query comprising a packet header associated with a data packet, the packet header comprising: a source internet protocol (IP) address associated with a source of the data packet; and a destination IP address associated with a destination of the data packet; generating, by the data processing hardware, using a data plane model, one or more simulated forwarding paths for the data packet based on the packet header, each simulated forwarding path comprising corresponding network configuration information associated with the network; for each respective simulated forwarding path of the one or more simulated forwarding paths: determining, by the data processing hardware, from the corresponding network configuration information, at least one egress firewall rule of a first instance that applies to the respective simulated forwarding path; determining, by the data processing hardware, from the corresponding network configuration information, at least one ingress firewall rule of a second instance that applies to the respective simulated forwarding path; determining, by the data processing hardware, from the corresponding network configuration information, a path specific check based on a type of the respective simulated forwarding path based on the first instance and the second instance; and determining, by the data processing hardware, using the path specific check, the reachability status of the target based on the at least one egress firewall rule and the at least one ingress firewall rule; and providing, by the data processing hardware, each determined reachability status and the one or more simulated forwarding paths to a user device associated with the reachability query, the one or more simulated forwarding paths when received by the user device causing the user device to present the corresponding network configuration information for each simulated forwarding path, the presented network configuration information comprising: the at least one egress firewall rule of the first instance; and the at least one ingress firewall rule of the second instance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2443